Citation Nr: 0617589	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-35 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
upper back problems. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
August 1974 to August 1976, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
veteran's claim of entitlement to 38 U.S.C. § 1151 benefits 
for a disability he allegedly suffered as a result of lack of 
appropriate treatment at a VA medical facility discloses the 
need for further development prior to final appellate review.  

In this case, the record shows that the veteran was seen at a 
VA Hospital from May 1995 to August 2002 for numerous 
complaints of low back pain that eventually led to several 
lumbar surgeries. See VA medical records dated in December 
1995 (veteran complained of low back pain and diagnosed with 
a lumbar sprain); October 1997 (lumbar laminectomy due to 
back pain); February 1998 (increasing back pain); August 1998 
(L4-L5 microdiscectomy); December 1998 (continuing back 
problems); February 1999 (CT mylogram showed severe stenosis 
of L4-L5; lumbar laminectomy performed); July 2000 (MRI 
showed extradual defect in the L4-L5 space; recurrent 
herniated disc; laminectomy and lumbar drain placement).  

In addition to the veteran's lower back pain, he also 
complained of neck pain.  It appears to the Board that the 
first specific VA medical record noting such neck complaints 
is dated in February 2000; however, the veteran asserts that 
his medical records show complaints associated with neck pain 
in October 1997. See VA medical records dated in February 
2000; veteran's April 2006 informal brief; see also September 
19, 2001 VA medical records (neck and shoulder pain with 
flexion).  A CT scan of the veteran's neck was performed but 
found not to be definitive in diagnosis; so an MRI was taken 
which revealed that the veteran had a mild posterior 
vertebral endplate osteophyte formation at C3-C4 and a small 
focal disc bulge at C4-5 and C5-6. See September 21, 2001 
records.   In addition, the MRI noted that the veteran had 
spinal stenosis from C3 to C6, as well as a signal 
abnormality consistent with myelomalacia. Id.  In February 
2002, the veteran underwent a posterior cervical laminectomy 
C4 to C6 with lateral mass plate C3 to C6 and fusion. See 
February 2002 VA medical records.   The veteran's post-
operative diagnosis was cervical spinal stenosis C4 to C6. 
Id.   

The veteran now asserts that his VA medical providers were so 
concerned with his lower back complaints that they ignored 
his complaints of neck pain; and that by the time his 
providers realized the seriousness of his cervical problem, 
it had progressed to the point that remedial action was 
limited. See May 2002 statement.  He contends that his 
cervical condition developed and became worse due to lack of 
treatment. December 2002 Notice of Disagreement.   

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected. 38 U.S.C.A. 
§ 1151 (West 2002).  For claims filed prior to October 1, 
1997, a claimant is not required to show fault or negligence 
in medical treatment. See Brown v. Gardner, 115 S. Ct. 552 
(1994) (language of statute was plain and did not require 
showing of fault).  Since the veteran filed his claim after 
that date, he must show some degree of fault, and more 
specifically that the proximate cause of his disabilities was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA in furnishing medical care or was an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151(a)(1).  Effective September 
2, 2004, 38 C.F.R. § 3.361 was promulgated for claims filed 
as of October 1, 1997.  Prior to that time, 38 C.F.R. § 3.358 
is to be applied. 

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or examination 
upon which the claim is based to the veteran's condition 
after such care, treatment, examination, or services.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  To establish causation, the evidence must 
show that the hospital care, medical or surgical treatment, 
or examination resulted in the veteran's additional 
disability or death.  Merely showing that a veteran received 
care, treatment, or examination and that the veteran has an 
additional disability or died does not establish cause. See 
38 C.F.R. § 3.361(c)(1).   In regards to the continuance or 
the natural progression of a disease or injury, the Board 
observes that hospital care, medical or surgical treatment, 
or examination cannot cause the continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress of the 
disease or injury.  See 38 C.F.R. § 3.361(c)(2) (emphasis 
added).  

In this case, the RO requested a VA medical opinion that was 
supposed to address the question of fault and any resulting 
disability due to the veteran's medical treatment, or lack 
thereof. See October 2002 VA opinion request.  Specifically, 
the RO informed the examiner that the veteran claimed 
additional disability to the upper back and/or cervical spine 
as a result of delay in treatment for a period of years at a 
VA medical facility. Id., p. 3.  The examiner was asked to 
review the evidence of record, including the veteran's VA 
medical records, and perform a physical examination to 
determine if the veteran had an additional disability to the 
upper back and/or cervical spine.  If such a disability 
existed, the examiner was asked to state whether the 
additional disability was at least as likely as not caused by 
or made permanently worse by the VA surgery, medical 
treatment or physical examination by the VA medical facility 
at issue. Id.  Lastly, the examiner was asked to opinion 
whether or not any additional disability to the upper back 
and/or cervical spine resulted from carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA personnel or was the result of an 
event that was not reasonably foreseeable. Id.      

In response to the RO's request, a VA medical opinion was 
provided in November 2002. See November 2002 report.  In it, 
the examiner summarized the veteran's surgical procedures.  
In regards to complaints of neck and shoulder pain, the 
examiner reported only that "the patient subsequently 
developed neck and arm pain" after his July 2000 surgery.  
Notably, he did not discuss the veteran's pre-July 2000 
medical records.  As to the veteran's history of cervical and 
lumbar spinal stenosis, the examiner noted that the 
appellant's cervical spine MRI demonstrated a signal change 
within the spinal cord and that a patient with this finding 
most likely would have persistent problems with their ability 
to walk. Id.  Notably, he did not provide any clarification 
as to whether or not the development of the signal change or 
the appellant's walking difficulties would constitute an 
additional disability as a result of the medical care 
furnished by the VA.  In addition, the Board observes that 
while the examiner opined that the veteran's surgical 
procedures were indicated and appropriate; the etiology of 
his spinal stenosis was degenerative in nature and 
"result[ed] from years of stress to the spine region"; and 
that it was not uncommon for patients with spinal stenosis to 
require several procedures to treat the problem, he did not 
address the primary questions of (1) whether a delay in 
diagnosing the veteran's cervical spine condition resulted in 
his February 2002 posterior cervical laminectomy and (2) 
whether earlier treatment would have stopped the natural 
progress of the disease such that surgery would not have been 
necessary.  

Since the issue of whether the veteran's cervical spine 
disorder progressed because of the VA's failure to timely 
diagnose and properly treat the veteran's condition, the 
Board finds that another VA medical opinion is necessary to 
answer the medical questions presented in this case.  As 
such, the case must be remanded for further development.  A 
remand will also allow the RO the opportunity to provide the 
appellant with appropriate VCAA notice regarding the merits 
of his claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  This case 
is being returned to the RO via the AMC in Washington, DC, 
and the VA will notify the veteran if further action on his 
part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide, with respect to 
the appellant's claim of entitlement to 
38 U.S.C.A. § 1151 benefits for upper back 
problems, notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and Dingess/Hartman 
v. Nicholson, supra. 

2.  The AMC should refer the veteran's 
claims file to an appropriately qualified 
examiner to obtain a medical opinion as to 
whether the veteran has experienced an 
additional disability to his cervical spine 
as a result of VA medical treatment (or the 
lack thereof).  In formulating this opinion, 
the examiner should be made aware that 
hospital care, medical or surgical 
treatment, or examination cannot cause the 
continuance or natural progress of a disease 
or injury for which the care, treatment, or 
examination was furnished unless VA's 
failure to timely diagnose and properly 
treat the disease or injury proximately 
caused the continuance or natural progress 
of the disease or injury.  See 38 C.F.R. 
§ 3.361(c)(2).  The examiner is requested to 
review all pertinent records associated with 
the claims file.  A clear rationale for the 
examiner's opinion would be helpful and a 
discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.  In addition to the 
foregoing, the examiner should be asked to 
address the following questions in his or 
her examination report:    

(a).  Does the evidence of record indicate 
that the veteran's February 2002 posterior 
cervical laminectomy was necessary due to 
either carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing medical treatment?  
   
(b).  Would an earlier diagnosis of the 
veteran's cervical stenosis have allowed 
treatment other than surgery to be 
performed upon the veteran; and if so, 
would such treatment have prevented the 
natural progression of the veteran's 
cervical stenosis? 
   
(c).  Did VA fail to exercise the degree 
of care that would be expected of a 
reasonable health care provider in 
treating the veteran's cervical spine 
complaints; 

(d) Was the proximate cause of either the 
veteran's February 2002 posterior cervical 
laminectomy or any additional disability 
an event not reasonably foreseeable by VA 
medical care providers in providing the 
treatment in question?

3.  The AMC should review the examination 
report to determine if it complies with this 
remand.  If deficient in any manner, it 
should be returned, along with the claims 
file, for immediate corrective action.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished with a 
supplemental statement of the case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required unless the 
veteran is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  38 U.S.C. 
A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





